FILED
                             NOT FOR PUBLICATION                              SEP 06 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAFAEL GONZALEZ-GOMEZ; ANA                       No. 07-75044
PAOLA GONZALEZ,
                                                 Agency Nos. A096-342-884
              Petitioners,                                   A096-342-885

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted August 29, 2011**
                                Pasadena, California

Before: SCHROEDER and GOULD, Circuit Judges, and SEEBORG, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Richard Seeborg, United States District Judge for the
Northern District of California, sitting by designation.
      Rafael Gonzalez-Gomez and Ana Paola Gonzalez, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’s dismissal of

their appeal of the denial of their motion to reopen the proceedings in which they

were removed in absentia. We have jurisdiction under 8 U.S.C. § 1252. We

review a BIA’s denial of a motion to reopen for abuse of discretion. Perez v.

Mukasey, 516 F.3d 770, 773 (9th Cir. 2008). Questions of law are reviewed de

novo, and findings of fact for substantial evidence. Ahmed v. Holder, 569 F.3d

1009, 1012 (9th Cir. 2009).

      It is undisputed that the petitioners received notice of the hearing and did not

appear at the scheduled time. The motion to reopen contains only an unsworn

letter to the Immigration Judge stating that they arrived at the designated place but

were late because they were given erroneous directions. The motion was

supported by no affidavits or other evidentiary material as required by 8 C.F.R.

§ 1003.23(b)(3).

      Even accepting their assertions as true, however, the petitioners’ assertions

in the declaration were not sufficient to show exceptional circumstances justifying

rescission of the removal order as required by 8 U.S.C. § 1229a(e)(1). Avoidable

difficulties in reaching the site of the hearing do not suffice. See Sharma v. INS, 89

F.3d 545 (9th Cir. 1996).


                                          2
      Petitioners’ claim of denial of due process is without merit because they

have failed to establish either that they actually appeared or that extraordinary

circumstances excused their failure.

      The petition for review is DENIED.




                                          3